 

--------------------------------------------------------------------------------

 
 
Exhibit 10.8
 
 
EMPLOYMENT AGREEMENT
 
This Agreement is made and entered into as of the ___ day of June, 2011 by and
between BioZone Pharmaceuticals, Inc., a Nevada corporation with principal
offices at 4400 Biscayne Boulevard, Miami, FL 33137 (together with its
successors and assigns, "BioZone"), and Brian Keller (the "Executive").
 
W I T N E S S E T H:
 
WHEREAS, BioZone desires to employ Executive pursuant to an agreement embodying
the terms of such employment (this "Agreement") and Executive desires to accept
such employment subject to the terms and provisions of this Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, BioZone and Executive (individually a "Party" and
together the "Parties") agree as follows:
 
1.           TERM OF EMPLOYMENT. The term of Executive's employment under this
Agreement shall commence on the date of this Agreement (the "Effective Date")
and continue for a period of three (3) years following the Effective Date (the
"Term"), unless terminated earlier in accordance herewith.
 
2.           POSITION, DUTIES AND RESPONSIBILITIES.
 
(a)           Generally. Executive shall serve as President and Chief Scientific
Officer of BioZone and shall serve as a member of the Board of Directors (the
"Board") of BioZone, during the Term. Executive agrees to nominate and vote in
favor of up to four additional members of the Board of Directors (as shareholder
or to create and fill any vacancy), to create a Board of Directors consisting of
not less than seven members.  Such nominees shall be designated by the Chairman
of the Board of Directors and as may be required by investors in the Company
pursuant to any agreement of understanding at the time of such investment.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the President of corporations of similar size and
businesses as Biozone as they may exist from time to time and as are consistent
with such positions and status.
 
(b)           Annual Objectives. Executive acknowledges that the Board, in
consultation with Executive, will establish annual objectives for Executive to
satisfy. Executive agrees to use his best efforts to substantially achieve these
annual objectives.
 
3.           BASE SALARY.  Executive shall be paid an annualized salary ("Base
Salary"), payable in accordance with BioZone's regular payroll practices, of
$200,000.
 
4.           BONUSES.  During the Term, Executive shall be entitled to an annual
bonus (the “Annual Bonus”) if the Company meets or exceeds criteria adopted by
the Compensation Committee of the Board (the “Compensation Committee”) for
earning Bonuses in such amount as to be determined by the Compensation
Committee.  In the event that for any reason the Compensation Committee is
unable to act or if there shall be no such Compensation Committee, then all
references herein to the Compensation Committee (except in the proviso to this
sentence) shall be deemed to be references to the Board.
 
5.           LONG-TERM INCENTIVE PROGRAMS.  Executive shall be eligible to
participate in BioZone’s long-term incentive compensation programs, including
stock options, stock grants and other equity awards, as may be established by
the Board from time to time.
 
6.           EMPLOYEE BENEFIT PROGRAMS.
 
(a)           General Benefits. During the Term, Executive shall be entitled to
participate in such employee benefit plans and programs of BioZone as are made
available to BioZone's senior-level executives or to its employees generally, as
such plans or programs may be in effect from time to time, including without
limitation, each of the following: health, medical, dental, long-term
disability, travel accident, life insurance plans or nonqualified retirement
plans.
 
(b)           Vacation. Executive shall be entitled to four weeks of vacation
for each year he is employed with BioZone and to a reasonable number of other
days off for religious and personal reasons.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
7.           CLAWBACK RIGHTS.
 
(a)           The Annual Bonus, and any and all stock based compensation (such
as options and equity awards) (collectively, the “Clawback Benefits”) shall be
subject to “Company Clawback Rights” as follows: During the period that
Executive is employed by the Company and  upon the termination of Executive’s
employment and for a period of three (3) years thereafter, if there is a
Restatement (as defined below) of any financial results from which any Clawback
Benefits to Executive shall have been determined, Executive agrees to repay any
amounts which were determined by reference to any Company financial results
which were later restated (as defined below), to the extent the Clawback
Benefits amounts paid exceed the Clawback Benefits amounts that would have been
paid, based on the Restatement of the Company’s financial information.  All
Clawback Benefits amounts resulting from such restated financial results shall
be retroactively adjusted by the Compensation Committee to  take into account
the restated results, and any excess portion  of  the Clawback
Benefits  resulting from such restated results shall be immediately surrendered
to the Company  and if not so surrendered within ninety (90) days of the revised
calculation being provided to Executive by the Compensation Committee following
a publicly announced Restatement, the Company shall have the right to take any
and all action to effectuate such adjustment. The calculation of the Revised
Clawback Benefits amount shall be determined by the Compensation Committee and
applicable law, rules and regulations.  All determinations by the Compensation
Committee with respect to the Clawback Rights shall be final and binding on the
Company and Executive.  The Clawback Rights shall be subject to applicable law,
rules and regulations. For purposes of this Section 7, a restatement of
financial results that requires a repayment of a portion of the Clawback
Benefits amounts shall mean “a restatement resulting from material
non-compliance of the Company with any financial reporting requirement under the
federal securities laws and shall not include a restatement of financial results
resulting from subsequent changes in accounting pronouncements or  requirements
which were not in effect on the date the financial statements were originally
prepared (“Restatement”)”.  The parties acknowledge it is their intention that
the foregoing Clawback Rights as relates to Restatement conform in all respects
to the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (the “Dodd Frank Act”) and requires recovery of all
“incentive-based” compensation, pursuant to the provisions of the Dodd Frank Act
and any and all rules and regulations promulgated thereunder from time to time
in effect.  Accordingly, the terms and provisions of this Agreement shall be
deemed automatically amended from time to time to assure compliance with the
Dodd Frank Act and such rules and regulation as hereafter may be adopted and in
effect.
 
(b)           Notwithstanding the foregoing, the Clawback Benefits, including
Share Awards, shall be subject to automatic forfeiture to the Company if at any
time during the period that the Executive is employed by the Company and upon
the termination of the Executive’s employment and for a period of three (3)
years thereafter if there is (i) any breach of any Agreement by Executive
relating to confidentiality, non-competition, non-raid of employees, or
non-solicitation of vendors or customers; or (ii) any material breach of Company
policy or procedures which causes harm to the Company, as determined by the
Board (collectively, the “Fiduciary Clawbacks”).  In the event of a Fiduciary
Clawback, the Executive shall forfeit the Clawback Benefits, including Share
Awards, to the Company within ninety (90) days of the occurrence of a breach
pursuant to (i) or (ii) herein.
 
8.           INVENTIONS.
 
(a)           If at any time during the Term, Executive shall invent, discover,
or devise, either by himself or jointly with any other person, any invention,
design, idea or any other form of intangible property (together "Invention")
which relates to, or is connected or capable of being utilized, directly or
indirectly, in connection with any trade or business being conducted at the time
by BioZone or any Subsidiary or affiliate, the Invention shall, to the extent of
Executive's entire interest, be the sole property of BioZone, and BioZone shall
have the exclusive right to use, adapt or patent (or not to do so) the same, as
determined by BioZone in its sole and absolute discretion. Executive shall
immediately communicate to BioZone the full details of any such Invention and if
BioZone applies for a patent in respect of such Invention, it shall make the
patent application in the joint names of BioZone and Executive and Executive
shall concur in applying for such Invention patent, and, at BioZone's sole
expense, shall prepare all necessary specifications and drawings and give every
assistance in Executive's power to procure the patent grant. Executive's
interest in any such patent when granted shall be unconditionally and
irrevocably assigned to BioZone.
 
(b)           Executive shall, both during and after the Term, at BioZone's
request and sole expense, do all reasonable acts and things and shall execute
all documents that BioZone may consider necessary or desirable to make such
Invention available to BioZone and to perfect and defend BioZone's title to the
Invention, including, but not limited to Executive irrevocably appointing
BioZone as his attorney and agent and in his name and/or on his behalf for
signing, executing or otherwise completing any deed or document and to do all
acts and things that BioZone may reasonably consider necessary or expedient for
purposes of this Section 6.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
9.           REIMBURSEMENT OF BUSINESS EXPENSES. Executive is authorized to
incur reasonable expenses in carrying out his duties and responsibilities under
this Agreement and BioZone shall promptly reimburse him for all business
expenses incurred in connection therewith, subject to documentation in
accordance with BioZone's applicable policies.
 
10.           TERMINATION OF EMPLOYMENT.
 
(a)           Termination Due To Executive's Death or Disability. In the event
Executive's employment with BioZone is terminated due to his death or
disability, Executive, his estate or his beneficiaries, as the case may be,
shall be entitled to and their sole remedies under this Agreement shall be:
 
(i)           Earned and unpaid Base Salary through the date of death or date of
termination of Executive's employment by BioZone ("Termination Date") for
disability, payable in a cash lump sum no later than 15 days following the
Termination Date; and
 
(ii)           all accrued and unpaid vacation time and all other additional
benefits then due or earned in accordance with applicable plans and programs of
BioZone.
 
For purposes of this Section 10(a), the term "Disability" means any illness or
incapacity which prohibits Executive from rendering services of the character as
contemplated hereunder (i) for a period of 120 consecutive days or 150 days out
of 12 consecutive months, or (ii) which is expected to result in Executive's
death or be of indefinite duration.
 
(b)           Termination for Cause.
 
(i)           "Cause" shall mean:
 
A.           Executive's refusal or failure to carry out specific lawful Board
directive(s) which are of a material nature and consistent with his status as
President and Chief Scientific Officer;
 
B.           Executive's willful refusal or failure to perform a material part
of his duties hereunder;
 
C.           Commission by Executive of a material breach of this Agreement;
 
D.           Executive's conviction of any felony (or plea of guilty or nolo
contendere thereto) that involves moral turpitude;
 
E.           Willful misconduct by Executive with regard to BioZone or its
subsidiaries or their affiliates, assets, businesses or employees; or
 
F.           Executive commits a fraudulent or dishonest act in his relations
with BioZone or its subsidiaries or affiliates ("Dishonest" for this purpose
means Executive's knowing or reckless material statement or omission for his own
benefit).
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
(ii)           A termination for Cause shall not take effect unless the
provisions of this paragraph (ii) are complied with. Executive shall be given
written notice by BioZone of its intention to terminate him for Cause, such
notice to state in detail the particular alleged act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
for Cause is based. Executive shall have 10 business days after the date that
such written notice has been received by him in which to cure such conduct, to
the extent such cure is possible. If he fails to cure such conduct, Executive
shall then be entitled to appear at a special hearing before the Board that is
held for the purpose of determining whether Cause exists.  Such hearing shall be
held within 15 days of such notice to Executive, provided he requests such
hearing within 10 days of the written notice from BioZone stating its intention
to terminate him for Cause.  If, within five(5) days following such hearing,
Executive is furnished written notice by the Board that it has (excluding
Executive if he is a member of the Board) determined that, in its good faith
judgment, grounds for Cause on the basis of the original notice exist, he shall
thereupon be terminated for Cause.
 
(iii)           In the event BioZone terminates Executive's employment for
Cause, he shall be entitled to and his sole remedies under this Agreement shall
be earned and unpaid Base Salary through the Termination Date, payable in a cash
lump sum no later than 15 days following the Termination Date; and all accrued
and unpaid vacation time and all other additional benefits then due or earned in
accordance with BioZone's applicable plans or programs.
 
(c)           Termination Without Cause. In the event Executive's employment
with BioZone is terminated without Cause (which termination shall be effective
as of the date specified by BioZone in a written notice to Executive), other
than due to Executive's death or Disability, Executive shall be entitled to and
his sole remedies under this Agreement shall be:
 
(i)           earned and unpaid Base Salary through the Termination Date,
payable in a cash lump sum no later than 15 days following such date;
 
(ii)           the sum of Executive's Base Salary, at the annualized rate in
effect on the Termination Date (or, in the event a reduction in Base Salary is a
basis for a Termination by Executive for Good Reason, then the Base Salary in
effect immediately prior to such reduction) divided by 12 ("Monthly Continuation
Payments") and which Monthly Continuation Payments are to be paid to Executive
for a period of 6 months but not to extend beyond the last day of the Term (the
"Severance Period");
 
(iii)           any outstanding stock options or shares of Restricted Stock
which are unvested shall vest and Executive shall have the right to exercise any
vested stock options during the Severance Period or for the remainder of the
exercise period;
 
(iv)           continued participation in all medical, health and life insurance
plans at the same benefit level at which he was participating on the date of the
termination of his employment until the earlier of the end of the Severance
Period or the date, or dates, he receives equivalent coverage and benefits under
the plans and programs of a subsequent employer (such coverage and benefits to
be determined on a coverage-by-coverage, or benefit-by-benefit, basis); and
 
(v)           all accrued and unpaid vacation and all other additional benefits
then due or earned in accordance with BioZone’s applicable plans or programs.
 
"Termination Without Cause" shall mean BioZone terminates Executive's employment
for any reason other than Cause (as defined in Section 10(b)) or due to
Executive's death or Disability.
 
(d)           No Mitigation; No Offset. In the event of any termination of
employment, Executive shall be under no obligation to seek other employment;
amounts due Executive under this Agreement shall not be offset by any
remuneration attributable to any subsequent employment that he may obtain or for
any other reason.
 
(e)           Nature of Payments. Any amounts due under this Section 8 are in
the nature of severance payments considered to be reasonable by BioZone and are
not in the nature of a penalty.
 
(f)           Exclusivity of Severance Payments. Upon termination of Executive's
employment during the Term, he shall not be entitled to any severance payments
or severance benefits from BioZone or any payments by BioZone on account of any
claim by him of wrongful termination, including claims under any federal, state
or local human and civil rights or labor laws, other than the payments and
benefits provided in this Section 10.
 
(g)           Release of Employment Claims. Executive and BioZone agree, as a
condition to receipt of the termination payments and benefits provided for in
this Section 8, that he will execute a mutual release agreement, in a form
reasonably satisfactory to BioZone, releasing their claims against one another
arising out of Executive's employment (other than enforcement of this Agreement,
Executive's rights under any of BioZone's incentive compensation and employee
benefit plans and programs to which he is entitled under this Agreement, any
claim for any tort for personal injury not arising out of or related to his
termination of employment and Executive’s right to indemnification under
BioZone’s by-laws or coverage under any director’s and officer’s insurance
policy).
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
11.           SECTION 409A.
 
The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under Section
409A.
 
To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
 
Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 
Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
12.           CONFIDENTIALITY; COOPERATION WITH REGARD TO LITIGATION;
NON-DISPARAGEMENT.
 
(a)           During the Term and thereafter, Executive shall not, without
BioZone's prior written consent, disclose to anyone (except in good faith in the
ordinary course of business to a person who will be advised by Executive to keep
such information confidential) or make use of any Confidential Information
except in the performance of his duties hereunder or when required to do so by
legal process, by any governmental agency having supervisory authority over the
business of BioZone or by any administrative or legislative body (including a
committee thereof) that requires him to divulge, disclose or make accessible
such information. In the event that Executive is so ordered, he shall give
prompt written notice to BioZone to allow BioZone the opportunity to object to
or otherwise resist such order.
 
(b)           During the Term and thereafter, Executive shall not disclose the
existence or contents of this Agreement beyond what is disclosed in any proxy
statement or documents filed with the government unless and to the extent such
disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of his rights under this Agreement. In the event that disclosure is
so required, Executive shall give prompt written notice to BioZone to allow
BioZone the opportunity to object to or otherwise resist such requirement. This
restriction shall not apply to such disclosure by him to members of his
immediate family, his tax, legal or financial advisors, any lender, or tax
authorities, or to potential future employers to the extent necessary, each of
whom shall be advised not to disclose such information.
 
(c)           "Confidential Information" shall mean all information concerning
the business of BioZone or any Subsidiary relating to any of their products,
product development, trade secrets, customers, suppliers, finances, and business
plans and strategies. Excluded from the definition of Confidential Information
is information (i) that is or becomes part of the public domain, other than
through the breach of this Agreement by Executive or (ii) regarding BioZone's
business or industry properly acquired by Executive in the course of his career
as an executive in BioZone's industry and independent of Executive's employment
by BioZone. For this purpose, information known or available generally within
the trade or industry of BioZone or any Subsidiary shall be deemed to be known
or available to the public.
 
(d)           "Subsidiary" shall mean any corporation controlled directly or
indirectly by BioZone.
 
(e)           Executive agrees to cooperate with BioZone, during the Term and
thereafter, by making himself reasonably available to testify on behalf of
BioZone or any Subsidiary in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist BioZone, or any
Subsidiary, in any such action, suit, or proceeding, by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to BioZone, or any Subsidiary as reasonably
requested; provided however, that the same does not materially interfere with
his then current professional activities. BioZone agrees to reimburse Executive,
on an after-tax basis, for all expenses actually incurred in connection with his
provision of testimony or assistance.
 
(f)           Executive agrees that, during the Term and thereafter he will not
make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage BioZone or any Subsidiary or their respective
officers, directors, employees, advisors, businesses or reputations. BioZone
agrees that, during the Term and thereafter BioZone will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may directly or indirectly,
disparage Executive or his business or reputation. Notwithstanding the
foregoing, nothing in this Agreement shall preclude either Executive or BioZone
from making truthful statements or disclosures that are required by applicable
law, regulation or legal process.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
13.           NON-COMPETITION.  During the period beginning with the Effective
Date and ending 24 months following the Termination Date, Executive shall not
engage in Competition with BioZone or any Subsidiary. "Competition" shall mean
engaging in any activity, except as provided below, for a Competitor of BioZone
or any Subsidiary, whether as an employee, consultant, principal, agent,
officer, director, partner, shareholder (except as a less than one percent
shareholder of a publicly traded company) or otherwise. A "Competitor" shall
mean any corporation or other entity which competes directly or indirectly with
the business conducted by BioZone, as determined on the date of termination of
Executive's employment. If Executive commences employment or becomes a
consultant, principal, agent, officer, director, partner, or shareholder of any
entity that is not a Competitor at the time Executive initially becomes employed
or becomes a consultant, principal, agent, officer, director, partner, or
shareholder of the entity, future activities of such entity shall not result in
a violation of this provision unless (x) such activities were contemplated by
Executive or the entity to which he is providing services at the time Executive
initially became employed or becomes a consultant, principal, agent, officer,
director, partner, or shareholder of the entity or (y) Executive commences
directly or indirectly overseeing or managing the activities of an entity which
becomes a Competitor during the Restriction Period.
 
14.           NON-SOLICITATION/ NON-INTERFERENCE.  During the period beginning
with the Effective Date and ending 24 months following the Termination Date,
Executive shall not induce employees of BioZone or any Subsidiary to terminate
their employment, nor shall Executive solicit or encourage any of BioZone's or
any Subsidiary's non-retail customers, or any corporation or other entity in a
joint venture relationship (directly or indirectly) with BioZone or any
Subsidiary, to terminate or diminish their relationship with BioZone or any
Subsidiary or to violate any agreement with any of them. During such period,
Executive shall not hire, either directly or through any employee, agent or
representative, any employee of BioZone or any Subsidiary or any person who was
employed by BioZone or any Subsidiary within 180 days of such hiring.
 
15.           REMEDIES.  If Executive breaches any of the provisions contained
in Sections 12, 13 or 14 above, BioZone shall have the right to terminate
immediately all payments and benefits due under this Agreement and shall have
the right to seek injunctive relief. Executive acknowledges that such a breach
of Sections 12, 13 or 14 above would cause irreparable injury and that money
damages would not provide an adequate remedy for BioZone; provided however, the
foregoing shall not prevent Executive from contesting the issuance of any such
injunction on the ground that no violation or threatened violation of 12, 13 or
14 above has occurred.
 
16.           RESOLUTION OF DISPUTES. Any controversy or claim arising out of or
relating to this Agreement or any breach or asserted breach hereof or
questioning the validity and binding effect hereof arising under or in
connection with this Agreement, other than seeking injunctive relief under
Section 12, shall be resolved by binding arbitration, to be held at an office
closest to BioZone's principal offices in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. All costs and expenses of any arbitration or court proceeding
(including fees and disbursements of counsel) shall be borne by the respective
party incurring such costs and expenses.
 
17.           ASSIGNABILITY; BINDING NATURE.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors,
heirs (in the case of Executive) and permitted assigns. No rights or obligations
of BioZone under this Agreement may be assigned or transferred by BioZone except
that such rights or obligations may be assigned or transferred in connection
with the sale or transfer of all or substantially all of BioZone's assets;
provided that, the assignee or transferee is the successor to all or
substantially all of BioZone's assets and such assignee or transferee assumes
BioZone's liabilities, obligations and duties as contained in this Agreement,
either contractually or as a matter of law. No rights or obligations of
Executive under this Agreement may be assigned or transferred by Executive other
than his rights to compensation and benefits, which may be transferred only by
will or operation of law, except as provided below.
 
18.           REPRESENTATION.  BioZone represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.
 
19.           ENTIRE AGREEMENT.  This Agreement (and any option or Restricted
Stock grant agreements) contains the entire understanding and agreement between
the Parties concerning the subject matter contained herein and, as of the
Effective Date, with respect thereto supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between the Parties with respect thereto, (including, without limitation,
the Prior Agreement, which is being amended and restated as set forth herein).
 
20.           AMENDMENT OR WAIVER.  No provision in this Agreement may be
amended unless such amendment is agreed to in writing and signed by Executive
and an authorized officer of BioZone. Except as set forth herein, no delay or
omission to exercise any right, power or remedy accruing to any Party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either Party of any breach
by the other Party of any condition or provision contained in this Agreement to
be performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of BioZone, as the case may be.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
21.           SEVERABILITY.  In the event that any provision or portion of this
Agreement, including, without limitation, Section 14, 15 or 16 shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
22.           SURVIVORSHIP.  The respective rights and obligations of the
Parties hereunder shall survive any termination of Executive's employment to the
extent necessary to the intended preservation of such rights and obligations.
 
23.           BENEFICIARIES/REFERENCES.  Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive's death by giving BioZone written notice thereof. In the event of
Executive's death or a judicial determination of his incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.
 
24.           GOVERNING LAW/JURISDICTION.  This Agreement shall be governed by
and construed and interpreted in accordance with the laws of New York without
reference to principles of conflict of laws. Subject to Section 16, BioZone and
Executive hereby consent to the jurisdiction of any or all of the following
courts for purposes of resolving any dispute under this Agreement: (i) the
United States District Court for New York, or (ii) any of the courts of the
State of New York. BioZone and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. BioZone
and Executive hereby waive, to the fullest extent permitted by applicable law,
any objection which it or he may now or hereafter have to such jurisdiction and
any defense of inconvenient forum.
 
25.           NOTICES.  Any notice given to a Party shall be in writing and
shall be deemed to have been given when delivered personally or sent by
certified or registered mail, postage prepaid, return receipt requested, duly
addressed to the Party concerned at the address indicated below or to such
changed address as such Party may subsequently give such notice of:
 
If to BioZone:
 
BioZone Pharmaceuticals, Inc.
4400 Biscayne Boulevard, Suite 850
Miami, FL 33137
Attention: Chief Financial Officer
 
with copies to (such copies not constituting notice):
 
BioZone Pharmaceuticals, Inc.
4400 Biscayne Boulevard, Suite 850
Miami, FL 33137
Attention: Chairman of the Governance and Nominating Committee of the Board
 
If to EXECUTIVE:
 
Brian Keller
5058 Nortonville Way
Antioch, CA 94531


26.           HEADINGS.  The headings of the sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.
 
27.           COUNTERPARTS.  This Agreement may be executed in two or more
counterparts.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
BioZone Pharmaceuticals, Inc.
 
__________________________________________
By:     Roberto Prego Novo
Title:  President
 
EXECUTIVE
 
___________________________________________
Brian Keller



 
 
 
8
 
 
 

--------------------------------------------------------------------------------